Citation Nr: 1445118	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-35 230	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of an L-3 vertebral fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral knee replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

In September 2009, the Veteran requested a Board hearing.  He was scheduled for a hearing in January 2010.  However, the Veteran withdrew his request for a Board hearing that month.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

Regarding the increased rating claim, the Veteran was afforded a VA spine examination in February 2010.  As the Veteran arrived to that examination in a stretcher after a recent surgery, he was unable to perform range of motion testing.  Because of lack of range of motion test results and the many years since the last VA examination, the Board finds it necessary to remand the claim for a new VA examination to determine the current nature of the Veteran's lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the service connection claim, the Veteran stated in his July 2008 claim that he developed problems with both knees in service due to excessive running, exercising, and marching.  The Veteran also contends, in an August 2014 statement from his representative, that his knee problems are the result of an in-service automobile accident.  Thus, the Board finds that the Veteran should be afforded a VA knee examination with an opinion addressing his contentions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Veteran indicated, in an April 2010 statement, that he receives Social Security benefits.  His Social Security Administration (SSA) records are not currently associated with the claims file and should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for his spine disability or for his bilateral knee condition.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Request all documents pertaining to the application of disability benefits from the SSA, including the records relied upon in determining whether benefits were warranted.

3.  After associating any of the above records with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected disability, residuals of an L-3 vertebral fracture.  The claims file must be made available to and reviewed by the examiner.  All indicated studies, including range of motion testing, should be performed.

4.  Also, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present knee disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's bilateral knee condition.  Then, the examiner should provide an opinion as to whether any identified bilateral knee disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions that the condition is (i) due to excessive, in-service running, exercising, and marching or (ii) due to an in-service automobile accident.

5.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claims on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



